BEATTY, C. J., concurring.
I concur in the judgment and in the opinion of the court, with this exception: I do not think the constitutional amendment of 1896 affects the construction or validity of the annexation act of '1889, or in anywise limits its operation upon the Oakland charter. In other words, I do not think it has any retroactive operation. Under numerous decisions of this court the annexation act of 1889, as a general law, controlled all charters at the time it was passed, and the subsequent adoption of the amendment of 1896 did not have the effect of undoing what was then fully accomplished.